DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 5/23/2022 and 5/16/2022.  This Action is made FINAL.

Claims 1-20 are pending and they are presented for examination.  


Response to Arguments

Applicant’s argument field regarding claim 1 (page 7), “The arrangement in the Ahmed reference is different from that which is recited in Applicant’s claims.  For example, operating system in the Ahmed reference do not each have a global compositor instance that facilitates showing application content from an application run by one virtualized operation system on a display device that is driven by another operating system.”
The examiner would like to point out to Ahmed which discloses plurality of domains, each domain having distinct OS Fig. 4 (i.e. QNX, Linux, Android).  Each domain can display application contents which are combined with application contents from another domain.  The user has the flexibility to choose which contents from which domain to be display on which display device.  Each domain has a compositor instance that facilitates showing application content from an application by one virtualized operation system on a display device that is driven by another operating system.
[Paragraph 84], For example, the user can configure information cluster display 426 to display information from high reliability domain 408, infotainment domain 410, native HMI domain 412, cloud domain 414, and/or any other domain that generates display content. Similarly, the user can configure infotainment display 425 and/or head up display 427 to display information from high reliability domain 408, infotainment domain 410, native HMI domain 412, cloud domain 414, and/or any other domain. Content from different domains may be displayed on different portions of the same display (e.g., in different virtual operating fields) or on different displays. The virtual operating fields used to display content from various applications can be moved to different displays, rearranged, repositioned, resized, or otherwise adjusted to suit a user's preferences.
[Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.  [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…  [Paragraph 80], Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.)
Therefore, argument is not persuasive. 


Applicant's arguments filed regarding claim 1 (page 7), “The arrangement in the Ahmed reference is not the same as a plurality of computer blades or devices each hosting a virtualized operation system.”  
The examiner would like to point out to the instant application which discloses: 
[PGPub paragraph 5], All computer blades are connected to all the display devices.
[PGPub paragraph 6], “computer blades are computing modules that are hardware and independent physical components”.
[PGPub paragraph 12], The computer blades are interconnected to each other through a peripheral component…
Based on the disclosure of the instant application.  Computing modules/blades require independent physical components which are connected via peripheral component. 
Ahmed teaches [Paragraph 50], In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture.
[Paragraph 39], In an exemplary embodiment, memory for each dedicated operating system is separated. Each of the major operating systems may be bound to one (or more) cores of the processor, which may be configured to perform asymmetric multi-processing (AMP). Advantageously, binding each operating system to a particular core (or cores) of the processor provides a number of hardware enforced security controls. For example, each core assigned to a guest may be able to access only a predefined area of physical memory and/or a predefined subset of peripheral devices.
[Paragraph 93], There is no need for para-virtualized drivers for I/O access as each guest can access its dedicated peripherals directly. 
[Paragraph 75], In further embodiments, multi-core processing environment 400 may be implemented using a plurality of networked processing cores. In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture.
Therefore, argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 11 and 12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 (similarly claims 11 and 12) recite: “each computer blade is coupled to a different subset of the plurality of display devices”.  After careful search and consideration of the specification.  The examiner was unable to find any disclosure(s) which describes how each computer blade is coupled to a different/distinct subset of plurality of display devices. On the contrary, the specification is silent as to disclose any subset that are different.  The specification also states in multiple occasions, that all computer blades are connected to all display devices (emphasis added) (i.e. abstract, PGPub paragraphs 5, 42).
Furthermore, the specification fails to disclose how the different subset of the plurality of display devices are chosen.  For example, are different subset chosen arbitrarily, randomly, or is there a specific logic to choose a particular subset?
Therefore, since all display devices are coupled/connected to all display devices, each computer bladed cannot be coupled to different subset.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 12 /are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recite: “wherein each computer blade is coupled to a different subset of the plurality of display devices each virtualized operating system is configured to run a global compositor instance and at least one application;”.
The examiner is unclear how this limitation should be interpreted.   The examiner is unclear if this limitation is a single limitation, two distinct limitation or etc.

Claim 12 recite: “the computer device” in line 8 an 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmed et al. (Pub 20160328272) (hereafter Ahmed).


As per claim 1, Ahmed teaches:
A distributed system for displaying content, the system comprising: 
a plurality of computer blades, interconnected with each other, each computer blade hosting a plurality of virtualized operating systems and a graphics processor; and ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc.  [Paragraph 12], The vehicle interface system includes a graphics processing unit and a multi-core processor. The multi-core processor includes a first processing core configured to execute high priority vehicle applications and generate high priority tasks for the graphics processing unit and a second processing core configured to execute low priority vehicle applications and generate low priority tasks for the graphics processing unit. The system further includes a graphics processing unit driver configured to receive and manage tasks generated by each of the processing cores.  [Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.  [Paragraph 75], In further embodiments, multi-core processing environment 400 may be implemented using a plurality of networked processing cores. In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture.  [Paragraph 80], Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.)
a plurality of display devices, 
wherein 
each computer blade is coupled to a different subset of the plurality of display devices ([Paragraph 82], In an exemplary embodiment, multiple separate screens such as cluster display 426 can be provided with the system such that each screen contains graphical output from one or more of the domains 408-414.  [Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment.)
each virtualized operating system is configured to run a global compositor instance and at least one application; and ([Paragraph 95], the native HMI domain 412 includes a graphics and compositor component 450. Graphics and compositor component 450 generally serves to combine frame buffer information (i.e., graphic data) provided to it by the other domains (e.g., 408, 410, 414) and/or generated by itself (i.e., on native HMI domain 412).  Native HMI domain 412 is shown to include a frame buffer ("FB") video module 452 while the other domains each contain a frame buffer client module (i.e., FB clients 454, 456, 458).  [Paragraph 11], the rendering core includes a compositor configured to receive the identified pieces of the tasks from the plurality of framebuffers and to generate a display task by assembling the identified pieces…  [Paragraph 126], Still referring to FIG. 9A, system 900 is shown to include a high reliability rendering core 915 (e.g., a Linux rendering core) and a cloud software rendering core 917. Rendering cores 915-917 may include a plurality of remote procedure call (RPC) endpoints (e.g., an infotainment RPC endpoint, a driver information RPC endpoint, an Android RPC endpoint, an ADAS RPC endpoint, etc.). Each RPC endpoint may be configured to manage tasks for a particular domain.  [Paragraph 127], In an exemplary embodiment, cloud domain 909 may have a different software rendering core 917, as the applications of cloud domain 909 may be configured differently from the other applications more directly associated with the vehicle.)
the global compositor instance of a first virtualized operating system transmits a graphical output to a display device driven by a second virtualized operating system, via the global compositor instance of said second virtualized operating system, so that application content from an application run by said first virtualized operating system is displayed on said display device driven by said second virtualized operating system. ([Paragraph 100], Each guest operating system or domain therefore prepares its own graphical content (e.g., a music player application prepares its video output) and this graphical content is provided to the compositor for placing the various graphics content from the various domain at the appropriate position on the combined graphics display output. Referring to cluster display 426, for example, applications on high reliability domain 408 may create graphics for spaces A on the display 426. Such graphics content may be provided to FB client 454 and then to FB video 452 via shared memory 424.  [Paragraph 101], Graphics content from the infotainment domain can be generated by applications running on that domain. The domain can populate FB client 456 with such information and provide the frame buffer content to FB video 452 via shared memory 424. With frame buffer content from domain 408 and 410, the compositor can cause the display of the combined scene on cluster display 426.  [Paragraph 95], the native HMI domain 412 includes a graphics and compositor component 450. Graphics and compositor component 450 generally serves to combine frame buffer information (i.e., graphic data) provided to it by the other domains (e.g., 408, 410, 414) and/or generated by itself (i.e., on native HMI domain 412).  Native HMI domain 412 is shown to include a frame buffer ("FB") video module 452 while the other domains each contain a frame buffer client module (i.e., FB clients 454, 456, 458).  [Paragraph 11], the rendering core includes a compositor configured to receive the identified pieces of the tasks from the plurality of framebuffers and to generate a display task by assembling the identified pieces…  [Paragraph 126], Still referring to FIG. 9A, system 900 is shown to include a high reliability rendering core 915 (e.g., a Linux rendering core) and a cloud software rendering core 917. Rendering cores 915-917 may include a plurality of remote procedure call (RPC) endpoints (e.g., an infotainment RPC endpoint, a driver information RPC endpoint, an Android RPC endpoint, an ADAS RPC endpoint, etc.). Each RPC endpoint may be configured to manage tasks for a particular domain.  [Paragraph 127], In an exemplary embodiment, cloud domain 909 may have a different software rendering core 917, as the applications of cloud domain 909 may be configured differently from the other applications more directly associated with the vehicle.  [Paragraph 84], For example, the user can configure information cluster display 426 to display information from high reliability domain 408, infotainment domain 410, native HMI domain 412, cloud domain 414, and/or any other domain that generates display content. Similarly, the user can configure infotainment display 425 and/or head up display 427 to display information from high reliability domain 408, infotainment domain 410, native HMI domain 412, cloud domain 414, and/or any other domain. Content from different domains may be displayed on different portions of the same display (e.g., in different virtual operating fields) or on different displays. The virtual operating fields used to display content from various applications can be moved to different displays, rearranged, repositioned, resized, or otherwise adjusted to suit a user's preferences.)

As per claim 2, rejection of claim 1 is incorporated:
Ahmed teaches wherein each virtualized operating system runs an application proxy instance as an intermediary between the at least one application and the global compositor instance of said virtualized operating system. ([Paragraph 125], In some embodiments, the applications pass tasks to a proxy (e.g., an OpenGL proxy as shown) (step 1). For example, the infotainment domain 901, android domain 903, driver information domain 905, ADAS domain 907, and cloud domain 909 are each shown passing tasks to an OpenGL proxy associated with the domain. The HUD domain 911 may pass tasks to a software OpenGL driver, as the tasks are generated by HUD-related software.  [Paragraph 11], the rendering core includes a compositor configured to receive the identified pieces of the tasks from the plurality of framebuffers and to generate a display task by assembling the identified pieces… [Paragraph 126], Still referring to FIG. 9A, system 900 is shown to include a high reliability rendering core 915 (e.g., a Linux rendering core) and a cloud software rendering core 917. Rendering cores 915-917 may include a plurality of remote procedure call (RPC) endpoints (e.g., an infotainment RPC endpoint, a driver information RPC endpoint, an Android RPC endpoint, an ADAS RPC endpoint, etc.). Each RPC endpoint may be configured to manage tasks for a particular domain.)

As per claim 3, rejection of claim 1 is incorporated:
Ahmed teaches wherein the global compositor instance of said second virtualized operating system forwards the graphical output to the global compositor instance of a third virtualized operating system so that the application content is displayed on a third display device driven by said third virtualized operating system. ([Paragraph 125], In some embodiments, the applications pass tasks to a proxy (e.g., an OpenGL proxy as shown) (step 1). For example, the infotainment domain 901, android domain 903, driver information domain 905, ADAS domain 907, and cloud domain 909 are each shown passing tasks to an OpenGL proxy associated with the domain. The HUD domain 911 may pass tasks to a software OpenGL driver, as the tasks are generated by HUD-related software.  [Paragraph 11], the rendering core includes a compositor configured to receive the identified pieces of the tasks from the plurality of framebuffers and to generate a display task by assembling the identified pieces… [Paragraph 126], Still referring to FIG. 9A, system 900 is shown to include a high reliability rendering core 915 (e.g., a Linux rendering core) and a cloud software rendering core 917. Rendering cores 915-917 may include a plurality of remote procedure call (RPC) endpoints (e.g., an infotainment RPC endpoint, a driver information RPC endpoint, an Android RPC endpoint, an ADAS RPC endpoint, etc.). Each RPC endpoint may be configured to manage tasks for a particular domain.)

As per claim 4, rejection of claim 1 is incorporated:
Ahmed teaches wherein the first virtualized operating system and the second virtualized operating system are hosted by two different computer blades. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc.  [Paragraph 80], In some embodiments, multi-core processing environment 400 includes a multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. [Paragraph 12], The vehicle interface system includes a graphics processing unit and a multi-core processor. The multi-core processor includes a first processing core configured to execute high priority vehicle applications and generate high priority tasks for the graphics processing unit and a second processing core configured to execute low priority vehicle applications and generate low priority tasks for the graphics processing unit. The system further includes a graphics processing unit driver configured to receive and manage tasks generated by each of the processing cores.  [Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.  [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…)

As per claim 5, rejection of claim 1 is incorporated:
Ahmed teaches wherein the first virtualized operating system and the second virtualized operating system are hosted by the same computer blade. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc.  [Paragraph 80], In some embodiments, multi-core processing environment 400 includes a multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. [Paragraph 12], The vehicle interface system includes a graphics processing unit and a multi-core processor. The multi-core processor includes a first processing core configured to execute high priority vehicle applications and generate high priority tasks for the graphics processing unit and a second processing core configured to execute low priority vehicle applications and generate low priority tasks for the graphics processing unit. The system further includes a graphics processing unit driver configured to receive and manage tasks generated by each of the processing cores.  [Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.  [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…)

As per claim 6, rejection of claim 3 is incorporated:
Ahmed teaches wherein the second virtualized operating system and the third virtualized operating system are hosted by two different computer blades. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc.  [Paragraph 80], In some embodiments, multi-core processing environment 400 includes a multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. [Paragraph 12], The vehicle interface system includes a graphics processing unit and a multi-core processor. The multi-core processor includes a first processing core configured to execute high priority vehicle applications and generate high priority tasks for the graphics processing unit and a second processing core configured to execute low priority vehicle applications and generate low priority tasks for the graphics processing unit. The system further includes a graphics processing unit driver configured to receive and manage tasks generated by each of the processing cores.  [Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.  [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…)

As per claim 7, rejection of claim 3 is incorporated:
Ahmed teaches wherein the second virtualized operating system and the third virtualized operating system are hosted by the same computer blade. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc.  [Paragraph 80], In some embodiments, multi-core processing environment 400 includes a multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. [Paragraph 12], The vehicle interface system includes a graphics processing unit and a multi-core processor. The multi-core processor includes a first processing core configured to execute high priority vehicle applications and generate high priority tasks for the graphics processing unit and a second processing core configured to execute low priority vehicle applications and generate low priority tasks for the graphics processing unit. The system further includes a graphics processing unit driver configured to receive and manage tasks generated by each of the processing cores.  [Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.  [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…)

As per claim 8, rejection of claim 1 is incorporated:
Ahmed teaches wherein the computer blades are interconnected to each other through a peripheral component providing a star connection. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc. [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…)

As per claim 9, rejection of claim 1 is incorporated:
Ahmed teaches wherein the computer blades are interconnected to each other by direct links. ([Paragraph 24], FIG. 4 is a block diagram illustrating the multi-core processing environment of FIG. 3B in greater detail in which the multi-core processing environment is shown to include a hypervisor and multiple separate domains, according to an exemplary embodiment…  [Paragraph 50], Referring now to FIG. 3B, a vehicle interface system 301 is shown, according to an exemplary embodiment. Vehicle interface system 301 includes connections between a multi-core processing environment 400 and input/output devices, connections, and/or elements. Multi-core processing environment 400 may provide the system architecture for an in-vehicle audio-visual system, as previously described. Multi-core processing environment 400 may include a variety of computing hardware components (e.g., processors, integrated circuits, printed circuit boards, random access memory, hard disk storage, solid state memory storage, communication devices, etc.). In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture. Multi-core processing environment 400 may perform calculations, run applications, manage vehicle interface system 301, preform general processing tasks, run operating systems, etc. [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…  [Paragraph 56], For example, vehicle control 315 may connect multi-core processing environment 400 to an engine control unit, airbag module, body controller, cruise control module, transmission controller, etc. In other embodiments, multi-core processing environment 400 is connected directly to computer systems, such as the ones listed.)

As per claim 10, this is a vehicle claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale. 

As per claim 11, this is a non-transitory computer readable medium claim corresponding to the system claim 1.  Therefore, rejected based on similar rationale.

As per claims 12-18, these are system claims corresponding to the distributed system claims 1-7.  Therefore, rejected based on similar rationale.

As per claim 19, rejection of claim 12 is incorporated:
Ahmed teaches wherein the global compositor instances hosted by different ones of the computer devices establish a network configured for exchanging information about graphical content to be displayed on at least a selected one of the plurality of display devices. ([Paragraph 50], In some embodiments, multi-core processing environment 400 manages various inputs and outputs exchanged between applications running within multi-core processing environment 400 and/or various peripheral devices (e.g., devices 303-445) according to the system architecture.  [Paragraph 75], In further embodiments, multi-core processing environment 400 may be implemented using a plurality of networked processing cores. In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture. [Paragraph 84], For example, the user can configure information cluster display 426 to display information from high reliability domain 408, infotainment domain 410, native HMI domain 412, cloud domain 414, and/or any other domain that generates display content. Similarly, the user can configure infotainment display 425 and/or head up display 427 to display information from high reliability domain 408, infotainment domain 410, native HMI domain 412, cloud domain 414, and/or any other domain. Content from different domains may be displayed on different portions of the same display (e.g., in different virtual operating fields) or on different displays. The virtual operating fields used to display content from various applications can be moved to different displays, rearranged, repositioned, resized, or otherwise adjusted to suit a user's preferences. [Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.  [Paragraph 75], In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture…  [Paragraph 80], Multi-core processing environment 400 may be configured to provide virtualization for a first guest operating system (e.g., QNX OS 416) in a first core (e.g., Core 0) or cores of the multi-core processor. Multi-core processing environment 400 may be configured to provide virtualization for at least a second guest operating system (e.g., Linux OS 418) in a second and different core (e.g., Core 1) or cores of the multi-core processor. The first guest operating system (e.g., "real time" QNX OS 416) may be configured for high reliability operation.)

As per claim 20, rejection of claim 12 is incorporated:
Ahmed teaches wherein each computer device is a separate physical hardware component. ([Paragraph 75], In further embodiments, multi-core processing environment 400 may be implemented using a plurality of networked processing cores. In one embodiment, multi-core processing environment 400 may be implemented using a cloud computing architecture or other distributed computing architecture.  [Paragraph 124], Each domain 901-911 may include various applications (e.g., infotainment, navigation, FB-view, HUD software, etc.) with tasks to be executed by the GPU… In other embodiments, multiple GPUs may be used to execute tasks provided by the various applications.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG U KIM/Primary Examiner, Art Unit 2196